Name: Commission Regulation (EC) NoÃ 667/2005 of 28 April 2005 amending Council Regulation (EC) NoÃ 798/2004 renewing the restrictive measures in respect of Burma/Myanmar
 Type: Regulation
 Subject Matter: Europe;  international affairs;  executive power and public service;  Asia and Oceania
 Date Published: nan

 29.4.2005 EN Official Journal of the European Union L 108/35 COMMISSION REGULATION (EC) No 667/2005 of 28 April 2005 amending Council Regulation (EC) No 798/2004 renewing the restrictive measures in respect of Burma/Myanmar THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 798/2004 of 26 April 2004 renewing the restrictive measures in respect of Burma/Myanmar (1), and in particular Article 12 thereof, Whereas: (1) Annex II to Regulation (EC) No 798/2004 lists the competent authorities to which specific functions related to the implementation of that regulation are attributed. Article 12(a) of Regulation (EC) No 798/2004 empowers the Commission to amend Annex II on the basis of information supplied by Member States. Belgium, Hungary, the Netherlands and Sweden have informed the Commission of changes regarding their competent authorities. Annex II to Regulation (EC) No 798/2004 should, therefore, be amended. (2) Annex III to Regulation (EC) No 798/2004 lists the persons covered by the financial restrictive measures set out in Article 6 of that Regulation. (3) Annex IV to Regulation (EC) No 798/2004 lists the Burmese state-owned enterprises subject to the restrictive measures set out in Article 8a of that Regulation. (4) Article 12(b) of Regulation (EC) No 798/2004 empowers the Commission to amend Annexes III and IV on the basis of decisions taken in respect of Annexes I and II to Common Position 2004/423/CFSP (2), renewing restrictive measures against Burma/Myanmar. (5) Common Position 2005/340/CFSP (3) amends Annexes I and II to Common Position 2004/423/CFSP. Annexes III and IV to Regulation (EC) No 798/2004 should, therefore, be amended accordingly. In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annexes II, III and IV to Regulation (EC) No 798/2004 are replaced with the Annexes I, II and III to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 April 2005. For the Commission Benita FERRERO-WALDNER Member of the Commission (1) OJ L 125, 28.4.2004, p. 4. Regulation as last amended by Council Regulation (EC) No 1853/2004 (OJ L 323, 26.10.2004, p. 11). (2) OJ L 125, 28.4.2004, p. 61. Common Position as amended by Common Position 2004/730/CFSP (OJ L 323, 26.10.2004, p. 17). (3) See page 88 of this Official Journal. ANNEX I ANNEX II List of competent authorities referred to in Article 4, 7 and 8 BELGIUM Service public fÃ ©dÃ ©ral des affaires Ã ©trangÃ ¨res, commerce extÃ ©rieur et coopÃ ©ration au dÃ ©veloppement Egmont 1 Rue des Petits Carmes 19 B-1000 Bruxelles Direction gÃ ©nÃ ©rale des affaires bilatÃ ©rales Service Asie du sud et de l'Est, OcÃ ©anie  TÃ ©lÃ ©phone (32-2) 501 82 74 Service des transports TÃ ©lÃ ©phone (32-2) 501 37 62 Fax: (32-2) 501 88 27 Direction gÃ ©nÃ ©rale coordination et des affaires europÃ ©ennes Coordination de la politique commerciale TÃ ©lÃ ©phone (32-2) 501 83 20 Federale Overheidsdienst Buitenlandse Zaken, Buitenlandse Handel en Ontwikkelingssamenwerking Egmont 1 Karmelietenstraat 15 B-1000 Brussel Directie-generaal Bilaterale Zaken Dienst Zuid- en Oost-AziÃ « en OceaniÃ « Telefoon (32-2) 501 82 74 Dienst Vervoer Telefoon (32-2) 501 37 62 Fax: (32-2) 501 88 27 Directie-generaal Europese Zaken en coÃ ¶rdinatie CoÃ ¶rdinatie Handelsbeleid Telefoon (32-2) 501 83 20 Service public fÃ ©dÃ ©ral de l'Ã ©conomie, des PME, des classes moyennes et de l'Ã ©nergie Potentiel Ã ©conomique Direction Industries Textile  Diamants et autres secteurs City Atrium Rue du ProgrÃ ¨s 50 5Ã ¨me Ã ©tage B-1210 Bruxelles TÃ ©l gÃ ©nÃ ©ral: 0032 (0) 2. 277.51.11 Fax: 0032 (0) 2.277.53.09 Fax: 0032 (0) 2.277.53.10 Federale Overheidsdienst Economie, KMO, Middenstand en Energie Economisch potentieel Directie Nijverheid Textiel  Diamant en andere sectoren City Atrium Vooruitgangstraat 50 5de verdieping B-1210 Brussel Algemeen tel: 0032 (0) 2.277.51.11 Fax: 0032 (0) 2.277.53.09 Fax: 0032 (0) 2.277.53.10 Service Public FÃ ©dÃ ©ral des Finances Administration de la TrÃ ©sorerie 30 Avenue des Arts B-1040 Bruxelles Fax 00 32 2 233 74 65 E-mail: Quesfinvragen.tf@minfin.fed.be Federale Overheidsdienst FinanciÃ «n Administratie van de Thesaurie Kunstlaan 30 B-1040 Brussel Fax 00 32 2 233 74 65 E-mail: Quesfinvragen.tf@minfin.fed.be Brussels Hoofdstedelijk Gewest  RÃ ©gion de Bruxelles-Capitale: Kabinet van de minister van FinanciÃ «n, Begroting, Openbaar Ambt en Externe Betrekkingen van de Brusselse Hoofdstedelijke regering Kunstlaan 9 B-1210 Brussel Telefoon: (32-2) 209 28 25 Fax: (32-2) 209 28 12 Cabinet du ministre des finances, du budget, de la fonction publique et des relations extÃ ©rieures du gouvernement de la RÃ ©gion de Bruxelles-Capitale Avenue des Arts, 9 B-1210 Bruxelles TÃ ©lÃ ©phone (32-2) 209 28 25 Fax: (32-2) 209 28 12 RÃ ©gion wallonne: Cabinet du ministre-prÃ ©sident du gouvernement wallon Rue May, 25-27 B-5100 Jambes-Namur TÃ ©lÃ ©phone (32-81) 33 12 11 Fax: (32-81) 33 13 13 Vlaams Gewest:  Administratie Buitenlands Beleid Boudewijnlaan 30 B-1000 Brussel Tel. (32-2) 553 59 28 Fax (32-2) 553 60 37 CZECH REPUBLIC Ministerstvo prÃ ¯myslu a obchodu LicenÃ nÃ ­ sprÃ ¡va Na FrantiÃ ¡ku 32 110 15 Praha 1 Tel: +420 22406 2720 Fax: +420 22422 1811 Ministerstvo financÃ ­ FinanÃ nÃ ­ analytickÃ ½ Ã ºtvar P.O. Box 675 JindÃ iÃ ¡skÃ ¡ 14 111 21 Praha 1 Tel: +420 25704 4501 Fax: +420 25704 4502 DENMARK Erhvervs- og Boligstyrelsen Dahlerups Pakhus Langelinie AllÃ © 17 DK-2100 KÃ ¸benhavn Ã Tel. (45) 35 46 60 00 Fax (45) 35 46 60 01 Udenrigsministeriet Asiatisk Plads 2 DK-1448 KÃ ¸benhavn K Tel. (45) 33 92 00 00 Fax (45) 32 54 05 33 Justitsministeriet Slotholmsgade 10 DK-1216 KÃ ¸benhavn K Tel. (45) 33 92 33 40 Fax (45) 33 93 35 10 GERMANY Concerning freezing of funds, financing and financial assistance: Deutsche Bundesbank Servicezentrum Finanzsanktionen Postfach D-80281 MÃ ¼nchen Tel. (49-89) 2889 3800 Fax (49-89) 350163 3800 Concerning goods, technical assistance and other services: Bundesamt fÃ ¼r Wirtschafts- und Ausfuhrkontrolle (BAFA) Frankfurter Strasse 29-35 D-65760 Eschborn Tel. (49) 61 96 908  0 Fax (49) 61 96 908  800 ESTONIA Eesti VÃ ¤lisministeerium Islandi vÃ ¤ljak 1 15049 Tallinn Tel +372 6 317 100 Fax: +372 6 317 199 Finantsinspektsioon Sakala 4 15030 Tallinn Tel: +372 6680500 Fax: +372 6680501 GREECE A. Freezing of Assets Ministry of Economy and Finance General Directory of Economic Policy Address: 5 Nikis Str., 101 80 Athens, Greece Tel.: + 30 210 3332786 Fax: + 30 210 3332810 A. Ã Ã Ã £Ã Ã Ã ¥Ã £Ã  Ã Ã Ã ¦Ã Ã Ã ÃÃ ©Ã  Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã /Ã ½Ã Ã · Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ ®Ã  Ã Ã ¿Ã »Ã ¹Ã Ã ¹Ã ºÃ ®Ã  Ã /Ã ½Ã Ã ·: Ã Ã ¯Ã ºÃ ·Ã  5, Ã ÃÃ Ã Ã  101 80 Ã ¤Ã ·Ã ».: + 30 210 3332786 Ã ¦Ã ±Ã ¾: + 30 210 3332810 B. Import  Export restrictions Ministry of Economy and Finance General Directorate for Policy Planning and Management Address Kornaroy Str., GR-105 63 Athens Tel.: + 30 210 3286401-3 Fax.: + 30 210 3286404 Ã . Ã Ã Ã ¡ÃÃ Ã ¡ÃÃ £Ã Ã Ã Ã ÃÃ £Ã Ã Ã ©Ã Ã ©Ã   Ã Ã Ã Ã Ã ©Ã Ã ©Ã  Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã /Ã ½Ã Ã · Ã £Ã Ã µÃ ´Ã ¹Ã ±Ã Ã ¼Ã ¿Ã  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ±Ã Ã µÃ ¯Ã Ã ¹Ã Ã ·Ã  Ã Ã ¿Ã »Ã ¹Ã Ã ¹Ã ºÃ ®Ã  Ã /Ã ½Ã Ã ·: Ã Ã ¿Ã Ã ½Ã ¬Ã Ã ¿Ã 1, Ã ¤.Ã . 105 63 Ã Ã ¸Ã ®Ã ½Ã ±  Ã Ã »Ã »Ã ¬Ã  Ã ¤Ã ·Ã ».: + 30 210 3286401-3 Ã ¦Ã ±Ã ¾: + 30 210 3286404 SPAIN Ministerio de EconomÃ ­a DirecciÃ ³n General de Comercio e Inversiones Paseo de la Castellana, 162 E-28046 Madrid Tel. (34) 913 49 38 60 Fax (34) 914 57 28 63 DirecciÃ ³n General del Tesoro y PolÃ ­tica Financiera SubdirecciÃ ³n General de InspecciÃ ³n y Control de Movimientos de Capitales Ministerio de EconomÃ ­a Paseo del Prado, 6 E-28014 Madrid Tel. (00-34) 91 209 95 11 Fax (00-34) 91 209 96 56 FRANCE MinistÃ ¨re de l'Ã ©conomie, des finances et de l'industrie Direction gÃ ©nÃ ©rale des douanes et des droits indirects Cellule embargo  Bureau E2 TÃ ©l.: (33) 1 44 74 48 93 TÃ ©lÃ ©copie: (33) 1 44 74 48 97 MinistÃ ¨re de l'Ã ©conomie, des finances et de l'industrie Direction du TrÃ ©sor Service des affaires europÃ ©ennes et internationales Sous-direction E 139, rue du Bercy 75572 Paris Cedex 12 TÃ ©l.: (33) 1 44 87 72 85 TÃ ©lÃ ©copie: (33) 1 53 18 96 37 MinistÃ ¨re des Affaires Ã ©trangÃ ¨res Direction de la coopÃ ©ration europÃ ©enne Sous-direction des relations extÃ ©rieures de la CommunautÃ © TÃ ©l.: (33) 1 43 17 44 52 TÃ ©lÃ ©copie: (33) 1 43 17 56 95 Direction gÃ ©nÃ ©rale des affaires politiques et de sÃ ©curitÃ © Service de la Politique Ã trangÃ ¨re et de SÃ ©curitÃ © Commune TÃ ©l.: (33) 1 43 17 45 16 TÃ ©lÃ ©copie: (33) 1 43 17 45 84 IRELAND Central Bank of Ireland Financial Markets Department PO Box 559 Dame Street Dublin 2 Tel. (353-1) 671 66 66 Fax. (353-1) 671 65 61 Department of Foreign Affairs Bilateral Economic Relations Division 80 St. Stephen's Green Dublin 2 Tel. (353) 1 408 21 53 Fax. (353) 1 408 20 03 Department of Enterprise, Trade and Employment Export Licensing Unit Block C Earlsfort Centre Lower Hatch St. Dublin 2 Tel. (353) 1 631 25 34 Fax (353) 1 631 25 62 ITALY Ministero degli Affari Esteri Piazzale della Farnesina, 1  00194 Roma D.G.A.O.  Ufficio II Tel. (39) 06 3691 3820 Fax. (39) 06 3691 5161 U.A.M.A. Tel. (39) 06 3691 3605 Fax. (39) 06 3691 8815 Ministero dell'Economia e delle Finanze Dipartimento del Tesoro Comitato di Sicurezza Finanziaria Via XX Settembre, 97  00187 Roma Tel. (39) 06 4761 3942 Fax. (39) 06 4761 3032 Ministero delle AttivitÃ Produttive Direzione Generale Politica Commerciale Viale Boston, 35  00144 Roma Tel. (39) 06 59931 Fax. (39) 06 5964 7531 CYPRUS Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¾Ã Ã Ã µÃ Ã ¹Ã ºÃ Ã ½ Ã Ã µÃ Ã . Ã Ã Ã ¿Ã µÃ ´Ã Ã ¹Ã ºÃ ¿Ã  Ã Ã µÃ ³Ã ¬Ã Ã ¿Ã 1447 Ã Ã µÃ Ã ºÃ Ã Ã ¯Ã ± Ã ¤Ã ·Ã »: +357-22-300600 Ã ¦Ã ±Ã ¾: +357-22-661881 Ministry of Foreign Affairs Presidential Palace Avenue 1447 Nicosia Tel: +357-22-300600 Fax: +357-22-661881 LATVIA Latvijas Republikas Ãrlietu ministrija BrÃ «vÃ «bas iela 36 RÃ «ga LV1395 Tel. Nr. (371) 7016201 Fax Nr. (371) 7828121 NoziedzÃ «gi iegÃ «to lÃ «dzekÃ ¼u legalizÃ cijas novÃ rÃ ¡anas dienests Kalpaka bulvÃ rÃ « 6, RÃ «gÃ , LV 1081 Tel: +7044 431 Fax: +7044 549 LITHUANIA Economics Department Ministry of Foreign Affairs of the Republic of Lithuania J.Tumo-VaiÃ ¾ganto 2 LT-2600 Vilnius Tel.: 370 5 236 25 92 Fax: 370 5 231 30 90 LUXEMBOURG MinistÃ ¨re des Affaires Ã trangÃ ¨res Direction des relations Ã ©conomiques internationales 6, rue de la CongrÃ ©gation L-1352 Luxembourg Tel. (352) 478 23 46 Fax (352) 22 20 48 MinistÃ ¨re des Finances 3, rue de la CongrÃ ©gation L-1352 Luxembourg Tel. (352) 478-2712 Fax (352) 47 52 41 HUNGARY Article 4 Ministry of Economic Affairs and Transport - Hungarian Trade Licencing Office Margit krt.85. H-1024 Budapest Hungary Postbox: 1537 Pf.: 345 Tel.: +36-1-336-7300 GazdasÃ ¡gi Ã ©s KÃ ¶zlekedÃ ©si MinisztÃ ©rium - Kereskedelmi EngedÃ ©lyezÃ ©si Hivatal Margit krt.85. H-1024 Budapest MagyarorszÃ ¡g PostafiÃ ³k: 1537 Pf.:345 Tel.: +36-1-336-7300 Article 7 Hungarian National Police Teve u. 4-6. H-1139 Budapest Hungary Tel./fax: +36-1-443-5554 OrszÃ ¡gos RendÃ rfÃ kapitÃ ¡nysÃ ¡g 1139 Budapest, Teve u. 4-6. MagyarorszÃ ¡g Tel./fax: +36-1-443-5554 Article 8 Ministry of Finance JÃ ³zsef nÃ ¡dor tÃ ©r. 2-4. H-1051 Budapest Hungary Postbox: 1369 Pf.:481 Tel.: +36-1-318-2066, +36-1-327-2100 Fax: +36-1-318-2570, +36-1-327-2749 PÃ ©nzÃ ¼gyminisztÃ ©rium 1051 Budapest, JÃ ³zsef nÃ ¡dor tÃ ©r 2-4 MagyarorszÃ ¡g PostafiÃ ³k: 1369 Pf.:481 Tel.: +36-1-318-2066, +36-1-327-2100 Fax: +36-1-318-2570, +36-1-327-2749 MALTA Bord ta' Sorveljanza dwar is-Sanzjonijiet Direttorat ta' l-Affarijiet Multilaterali Ministeru ta' l-Affarijiet Barranin Palazzo Parisio Triq il-Merkanti Valletta CMR 02 Tel: +356 21 24 28 53 Fax: +356 21 25 15 20 NETHERLANDS Minister van Economische Zaken Belastingdienst/Douane Noord Postbus 40200 8004 DE ZWOLLE Telefoon: (31-38)  467 25 41 Telefax: (31-38)  469 5229 Minister van FinanciÃ «n Directie FinanciÃ «le Markten/Afdeling Integriteit Postbus 20201 2500 EE DEN HAAG Telefoon: (31-70)  342 8997 Telefax: (31-70)  342 7984 AUSTRIA Bundesministerium fÃ ¼r Wirtschaft und Arbeit Abteilung C/2/2 Stubenring 1 A-1010 Wien Tel. (43-1) 711 00 Fax (43-1) 711 00-8386 Ã sterreichische Nationalbank Otto Wagner Platz 3, A-1090 Wien Tel. (01-4042043 1) 404 20-0 Fax (43 1) 404 20  73 99 Bundesministerium fÃ ¼r Inneres Bundeskriminalamt Josef Holaubek Platz 1 A-1090 Wien Tel (43 1) 313 45-0 Fax: (43 1) 313 45-85290 POLAND Ministerstwo Spraw Zagranicznych Departament Prawno  Traktatowy Al. J. CH. Szucha 23 PL-00-580 Warszawa Tel. (48 22) 523 93 48 Fax (48 22) 523 91 29 PORTUGAL MinistÃ ©rio dos NegÃ ³cios Estrangeiros DirecÃ §Ã £o-Geral dos Assuntos Multilaterais Largo Rilvas P-1350-179 Lisboa Tel. (351) 21 394 60 72 Fax (351) 21 394 60 73 MinistÃ ©rio das FinanÃ §as DirecÃ §Ã £o Geral dos Assuntos Europeus e RelaÃ §Ã µes Internacionais Avenida Infante D. Henrique, n.o 1, C 2.o P-1100 Lisboa Tel. (351) 21 882 32 40/47 Fax (351) 21 882 32 49 SLOVENIA Bank of Slovenia Slovenska 35 1505 Ljubljana Tel: +386 (1) 471 90 00 Fax: +386 (1) 251 55 16 http://www.bsi.si Ministry of Foreign Affairs of the Republic of Slovenia PreÃ ¡ernova 25 1000 Ljubljana Tel: +386 1 478 20 00 Fax: +386 1 478 23 47 http://www.gov.si/mzz SLOVAKIA For financial and technical assistance related to military activities: Ministerstvo hospodÃ ¡rstva Slovenskej republiky Sekcia obchodnÃ ½ch vzÃ ¥ahov a ochranspotrebiteÃ ¾a MierovÃ ¡ 19 827 15 Bratislava tel: +421 2 4854 2116 fax: + 421 2 4854 3116 For funds and economic resources: Ministerstvo financiÃ ­ Slovenskej republiky Ã tefanoviÃ ova 5 817 82 Bratislava tel: +421 2 5958 2201 fax: + 421 2 5249 3531 FINLAND UlkoasiainministeriÃ ¶/Utrikesministeriet PL/PB 176 00161 Helsinki/Helsingfors Tel. (358) 9 16 05 59 00 Fax (358) 9 16 05 57 07 PuolustusministeriÃ ¶/FÃ ¶rsvarsministeriet EtelÃ ¤inen Makasiinikatu 8 00131 Helsinki/Helsingfors PL/PB 31 Tel. (358) 9 16 08 81 28 Fax (358) 9 16 08 81 11 SWEDEN Article 4 Inspektionen fÃ ¶r strategiska produkter Box 70252 SE-107 22 Stockholm Tfn (46-8) 406 31 00 Fax (46-8) 20 31 00 Article 7 FÃ ¶rsÃ ¤kringskassan SE-103 51 Stockholm Tfn (46-8) 786 90 00 Fax (46-8) 411 27 89 Articles 8 and 9 Finansinspektionen Box 6750 SE-113 85 Stockholm Tfn (46-8) 787 80 00 Fax (46-8) 24 13 35 Article 8 a Regeringskansliet Utrikesdepartementet RÃ ¤ttssekretariatet fÃ ¶r EU-frÃ ¥gor SE-103 39 Stockholm Tfn (46-8) 405 10 00 Fax (46-8) 723 11 76 UNITED KINGDOM Sanctions Licensing Unit Export Control Organisation Department of Trade and Industry 4 Abbey Orchard Street London SW1P 2HT United Kingdom Tel. (44) 20 7215 0594 Fax (44) 20 7215 0593 HM Treasury Financial Systems and International Standards 1, Horse Guards Road London SW1A 2HQ United Kingdom Tel. (44-207) 270 5977 Fax (44-207) 270 5430 Bank of England Financial Sanctions Unit Threadneedle Street London EC2R 8AH United Kingdom Tel. (44-207) 601 4607 Fax (44-207) 601 4309 EUROPEAN COMMUNITY Commission of the European Communities Directorate-General for External Relations Directorate Common Foreign and Security Policy (CFSP) and European Security and Defence Policy (ESDP): Commission Coordination and contribution Unit A.2: Legal and institutional matters, CFSP Joint Actions, Sanctions, Kimberley Process CHAR 12/163 B-1049 Bruxelles/Brussel ANNEX II ANNEX III List referred to in Article 6 Table Notes: 1. U is the Burmese equivalent of (English) Mr. and Daw that of Mrs. 2. Aliases or variations in spelling are denoted by a.k.a.  3. The reference given in the first column is indicating the category and family affiliation of the listed person. A. STATE PEACE AND DEVELOPMENT COUNCIL (SPDC) Name (first name, last name, gender) Identifying information (poss. aliases, function/title, date and place of birth (d.o.b. & p.o.b.), passport/id number, spouse or son/daughter of ¦) A1a Senior General Than Shwe Chairman, d.o.b. 2.2.1933 A1b Kyaing Kyaing spouse of Senior General Than Shwe A1c Thandar Shwe daughter of Senior General Than Shwe A1d Khin Pyone Shwe daughter of Senior General Than Shwe A1e Aye Aye Thit Shwe daughter of Senior General Than Shwe A1f Tun Naing Shwe a.k.a. Tun Tun Naing, son of Than Shwe A1g Khin Thanda spouse of Tun Naing Shwe A1h Kyaing San Shwe son of Than Shwe A1i Dr Khin Win Sein spouse of Kyaing San Shwe A1j Thant Zaw Shwe a.k.a. Maung Maung, son of Than Shwe A1k Dewar Shwe daughter of Than Shwe A1l Kyi Kyi Shwe daughter of Than Shwe A2a Vice-Senior General Maung Aye Vice-Chairman, d.o.b. 25.12.1937 A2b Mya Mya San spouse of Vice-Senior General Maung Aye A2c Nandar Aye daughter of Vice-Senior General Maung Aye, spouse of Major Pye Aung (D17d) A3a General Thura Shwe Mann Chief of Staff, Coordinator of Special Operations (Army, Navy and Air) A3b Khin Lay Thet spouse of Shwe Mann A3c Aung Thet Mann son of Gen Thura Shwe Mann, Ayeya Shwe Wa Company A3d Toe Naing Mann son of Shwe Mann A3e Zay Zin Latt spouse of Toe Naing Mann, daughter of Khin Shwe (ref. L1), d.o.b. 24.3.1981 A3f Shwe Mann Ko Ko son of Gen Thura Shwe Mann A4a Lt-Gen Soe Win Prime Minister since 19.10.2004, born 1946 A4b Than Than Nwe spouse of Lt-Gen Soe Win A5a Lt-Gen Thein Sein Secretary 1 (since 19.10.2004) & Adjutant General A5b Khin Khin Win spouse of Lt-Gen Thein Sein A6a Lt-Gen (Thiha Thura) Tin Aung Myint Oo (Thiha Thura is a title) Quartermaster-General A6b Khin Saw Hnin spouse of Lt-Gen Thiha Thura Tin Aung Myint Oo A7a Lt-Gen Kyaw Win Chief of Armed Forces Training A7b San San Yee spouse of Lt-Gen Kyaw Win A7c Nyi Nyi Aung son of Lt-Gen Kyaw Win A7d San Thida Win spouse of Nyi Nyi Aung A7e Min Nay Kyaw Win son of Lt-Gen Kyaw Win A7f Dr Phone Myint Htun son of Lt-Gen Kyaw Win A7g San Sabai Win spouse of Dr Phone Myint Htun A8a Lt-Gen Tin Aye Chief of Military Ordnance, Chairman UMEH A8b Kyi Kyi Ohn spouse of Lt-Gen Tin Aye A9a Lt-Gen Ye Myint Chief of Bureau of Special Operations 1 (Kachin, Chin, Sagaing, Magwe, Mandalay) A9b Tin Lin Myint spouse of Lt-Gen Ye Myint, d.o.b. 25.1.1947 A9c Theingi Ye Myint daughter of Lt-Gen Ye Myint A9d Aung Zaw Ye Myint son of Lt-Gen Ye Myint, Yetagun Construction Co. A9e Kay Khaing Ye Myint daughter of Lt-Gen Ye Myint A10a Lt-Gen Aung Htwe Chief of Bureau of Special Operations 2 (Kayah, Shan) A10b Khin Hnin Wai spouse of Lt-Gen Aung Htwe A11a Lt-Gen Khin Maung Than Chief of Bureau of Special Operations 3 (Pegu, Rangoon, Irrawaddy, Arakan) A11b Marlar Tint spouse of Lt-Gen Khin Maung Than A12a Lt-Gen Maung Bo Chief of Bureau of Special Operations 4 (Karen, Mon, Tenasserim) A12b Khin Lay Myint spouse of Lt-Gen Maung Bo B. REGIONAL COMMANDERS Name Identifying information (inc. Command) B1a Maj-Gen Myint Swe Rangoon (and Chief of Military Affairs Security) B1b Khin Thet Htay spouse of Maj-Gen Myint Swe B2a Maj-Gen Ye Myint Central-Mandalay Division B2b Myat Ngwe spouse of Maj-Gen Ye Myint B3a Maj-Gen Thar Aye a.k.a. Tha Aye, North Western-Sagaing Division B3b Wai Wai Khaing a.k.a. Wei Wei Khaing, spouse of Maj-Gen Thar Aye B4a Maj-Gen Maung Maung Swe North-Kachin State B4b Tin Tin New spouse of Maj-Gen Maung Maung Swe B4c Ei Thet Thet Swe daughter of Maj-Gen Maung Maung Swe B4d Kaung Kyaw Swe son of Maj-Gen Maung Maung Swe B5a Maj-Gen Myint Hlaing North Eastern-Shan State (North) B5b Khin Thant Sin a.k.a. Khin Thant Zin, spouse of Maj-Gen Myint Hlaing B6a Maj-Gen Khin Zaw Triangle-Shan State (East) B6b Khin Pyone Win spouse of Maj-Gen Khin Zaw B6c Kyi Tha Khin Zaw son of Maj-Gen Khin Zaw B6d Su Khin Zaw daughter of Maj-Gen Khin Zaw B7a Maj-Gen Khin Maung Myint Eastern-Shan State (South) B7b Win Win Nu spouse of Maj-Gen Khin Maung Myint B8a Maj-Gen Thura Myint Aung South Eastern-Mon State B8b Than Than New spouse of Maj-Gen Thura Myint Aung B9a Maj-Gen Ohn Myint Coastal-Tenasserim Division B9b Nu Nu Swe spouse of Maj-Gen Ohn Myint B10a Maj-Gen Ko Ko South-Pegu Division B10b Sao Nwan Khun Sum spouse of Maj-Gen Ko Ko B11a Maj-Gen Soe Naing South Western-Irrawaddy Division B11b Tin Tin Latt spouse of Maj-Gen Soe Naing B12a Brig Gen Min Aung Hlaing Western-Arakan State C. DEPUTY REGIONAL COMMANDERS Name Identifying information (inc. Command) C1a Brig-Gen Wai Lwin Yangon C1b Swe Swe Oo spouse of Brig-Gen Wai Lwin C1c Wai Phyo son of Brig-Gen Wai Lwin C1d Lwin Yamin daughter of Brig-Gen Wai Lwin C2a Brig-Gen Nay Win Central C2b Nan Aye Mya spouse of Brig-Gen Nay Win C3a Brig-Gen Tin Maung Ohn North-Western C4a Brig-Gen San Tun Northern C4b Tin Sein spouse of Brig-Gen San Tun C5a Brig-Gen Hla Myint North-Eastern C5b Su Su Hlaing spouse of Brig-Gen Hla Myint C7a Brig Gen. Win Myint Eastern C8a Brig-Gen Myo Hla South-Eastern C8b Khin Hnin Aye spouse of Brig-Gen Myo Hla C9a Brig-Gen Hone Ngaing a.k.a. Hon Ngai, Coastal C10a Brig-Gen Thura Maung Ni Southern C10b Nan Myint Sein spouse of Brig-Gen Thura Maung Ni C11a Brig-Gen Tint Swe South-Western C11b Khin Thaung spouse of Brig-Gen Tint Swe C11c Ye Min a.k.a. Ye Kyaw Swar Swe, son of Brig-Gen Tint Swe C11d Su Mon Swe spouse of Ye Min C12a Brig Gen Tin Hlaing Western D. MINISTERS Name Identifying information (inc. Ministry) D1a Than Shwe PM's Office D1b Yin Yin Mya spouse of U Than Shwe D2a Brig-Gen Pyi Sone PM's Office since 18.9.2004 (previously Commerce) D2b Aye Pyay Wai Khin spouse of Brig-Gen Pyi Sone D2c Kalyar Pyay Wai Shan daughter of Brig-Gen Pyi Sone, husband (deceased) Major Kyaw San Win D2d Pan Thara Pyay Shan daughter of Brig-Gen Pyi Sone D3a Maj-Gen Htay Oo Agriculture and Irrigation since 18.9.2004 (previously Cooperatives since 25.8.2003) D3b Ni Ni Win spouse of Maj-Gen Htay Oo D4a Brig-Gen Tin Naing Thein Commerce (since 18.9.2004), previously Dep Minister of Forestry D4b Aye Aye spouse of Brig-Gen Tin Naing Thein D5a Maj-Gen Saw Tun Construction, d.o.b. 8.5.1935 D5b Myint Myint Ko spouse of Maj-Gen Saw Tun, d.o.b. 11.1.1945 D5c Me Me Tun daughter of Maj-Gen Saw Tun, d.o.b. 26.10.1967 Passport 415194 D5d Maung Maung Lwin spouse of Me Me Tun, d.o.b. 2.1.1969 D6a Col Zaw Min Cooperatives since 18.9.2004, previously Chairman Magwe PDC D6b Khin Mi Mi wife of Col Zaw Min D7a Maj-Gen Kyi Aung Culture D7b Khin Khin Lay spouse of Maj-Gen Kyi Aung D8a Than Aung Education D8b Win Shwe spouse of U Than Aung D9a Maj-Gen Tin Htut Electric Power D9b Tin Tin Nyunt spouse of Maj-Gen Tin Htut D10a Brig-Gen Lun Thi Energy D10b Khin Mar Aye spouse of Brig-Gen Lun Thi D10c Mya Sein Aye daughter of Brig-Gen Lun Thi D10d Zin Maung Lun son of Brig-Gen Lun Thi D10e Zar Chi Ko spouse of Zin Maung Lun D11a Maj-Gen Hla Tun Finance & Revenue D11b Khin Than Win spouse of Maj-Gen Hla Tun D12a U Nyan Win Foreign Affairs since 18.9.2004, formerly Deputy Chief of Armed Forces Training, d.o.b. 22.1.1953 D12b Myint Myint Soe spouse of U Nyan Win D13a Brig-Gen Thein Aung Forestry D13b Khin Htay Myint spouse of Brig-Gen Thein Aung D14a Prof. Dr. Kyaw Myint Health D14b Nilar Thaw spouse of Prof. Dr. Kyaw Myint D15a Maj-Gen Maung Oo Home Affairs D15b Nyunt Nyunt Oo spouse of Maj-Gen Maung Oo D16a Maj-Gen Sein Htwa Ministry of Immigration & Population, as well as Ministry of Social Welfare, Relief & Resettlement D16b Khin Aye spouse of Maj-Gen Sein Htwa D17a Aung Thaung Industry 1 D17b Khin Khin Yi spouse of U Aung Thaung D17c Captain Nay Aung son of U Aung Thaung D17d Major Pyi Aung a.k.a. Pye Aung, son of U Aung Thaung (married to A2c) D17e Major Moe Aung son of U Aung Thaung D17f Dr. Thu Nandi Aung daughter of Aung Thaung D18a Maj-Gen Saw Lwin Industry 2 D18b Moe Moe Myint spouse of Maj-Gen Saw Lwin D19a Brig-Gen Kyaw Hsan Information D19b Kyi Kyi Win spouse of Brig-Gen Kyaw Hsan D20a Brig-Gen Maung Maung Thein Livestock & Fisheries D20b Myint Myint Aye spouse of Brig-Gen Maung Maung Thein D20c Min Thein son of Brig-Gen Maung Maung Thein D21a Brig-Gen Ohn Myint Mines D21b San San spouse of Brig-Gen Ohn Myint D21c Thet Naing Oo son of Brig-Gen Ohn Myint D21d Min Thet Oo son of Brig-Gen Ohn Myint D22a Soe Tha National Planning & Economic Development D22b Kyu Kyu Win spouse of U Soe Tha D22c Kyaw Myat Soe son of U Soe Tha D22d Wei Wei Lay spouse of Kyaw Myat Soe D23a Col Thein Nyunt Progress of Border Areas & National Races & Development Affairs D23b Kyin Khaing spouse of Col Thein Nyunt D24a Maj-Gen Aung Min Rail Transportation D24b Wai Wai Thar spouse of Maj-Gen Aung Min D25a Brig-Gen Thura Myint Maung Religious Affairs D25b Aung Kyaw Soe son of Brig-Gen Thura Myint Maung D25c Su Su Sandi spouse of Aung Kyaw Soe D25d Zin Myint Maung daughter of Brig-Gen Thura Myint Maung D26a (U) Thaung Science & Technology Concurrently Labour (since 5.11.2004) D26b May Kyi Sein spouse of U Thaung D27a Brig-Gen Thura Aye Myint Sports D27b Aye Aye spouse of Brig-Gen Thura Aye Myint D27c Nay Linn son of Brig-Gen Thura Aye Myint D28a Brig-Gen Thein Zaw Minister of Telecommunications, Post & Telegraphs and Minister of Hotels & Tourism D28b Mu Mu Win spouse of Brig-Gen Thein Zaw D29a Maj-Gen Thein Swe Transport, since 18.9.2004 (previously PM's Office since 25.8.2003) D29b Mya Theingi spouse of Maj-Gen Thein Swe E. DEPUTY MINISTERS Name Identifying information (inc. Ministry) E1a Ohn Myint Agriculture & Irrigation E1b Thet War spouse of U Ohn Myint E2a Brig-Gen Aung Tun Commerce E3a Brig-Gen Myint Thein Construction E3b Mya Than spouse of Brig-Gen Myint Thein E4a Brig-Gen Soe Win Maung Culture E4b Myint Myint Wai spouse of Brig-Gen Soe Win Maung E5a Brig-Gen Khin Maung Win Defence E6a Maj-Gen Aung Hlaing Defence (since 23.8.2003) E6b Soe San son of Maj-Gen Aung Hlaing E7a Myo Nyunt Education E7b Marlar Thein wife of Myo Nyunt E8a Brig-Gen Aung Myo Min Education E8b Thazin New wife of Brig-Gen Aung Myo Min E9a Myo Myint Electric Power E9b Tin Tin Myint spouse of Myo Myint E10a Brig-Gen Than Htay Energy (since 25.8.2003) E10b Soe Wut Yi wife of Brig-Gen Than Htay E11a Col Hla Thein Swe Finance & Revenue E11b Thida Win wife of Col Hla Thein Swe E12a Kyaw Thu Foreign Affairs; d.o.b. 15.8.1949 E12b Lei Lei Kyi spouse of U Kyaw Thu E13a Maung Myint Foreign Affairs w.e.f. 18.9.04 E14a Prof. Dr. Mya Oo Health, d.o.b. 25.1.1940 E14b Tin Tin Mya spouse of Prof. Dr. Mya Oo E14c Dr. Tun Tun Oo son of Prof. Dr. Mya Oo, d.o.b. 26.7.1965 E14d Dr. Mya Thuzar daughter of Prof. Dr. Mya Oo, d.o.b. 23.9.1971 E14e Mya Thidar daughter of Prof. Dr. Mya Oo, d.o.b. 10.6.1973 E14f Mya Nandar daughter of Prof. Dr. Mya Oo, d.o.b. 29.5.1976 E15a Brig-Gen Phone Swe Home Affairs (since 25.8.2003) E15b San San Wai wife of Brig-Gen Phone Swe E16a Brig-Gen Aye Myint Kyu Hotels & Tourism E16b Khin Swe Myint spouse of Brig-Gen Aye Myint Kyu E17a Maung Aung Immigration & Population E17b Hmwe Hmwe wife of Maung Aung E18a Brig-Gen Thein Tun Industry 1 E19a Lt-Col Khin Maung Kyaw Industry 2 E19b Mi Mi Wai spouse of Lt-Col Khin Maung Kyaw E20a Brig-Gen Aung Thein Information E20b Tin Tin New spouse of Brig-Gen Aung Thein E21a Thein Sein Information, USDA CEC member E21b Khin Khin Wai spouse of U Thein Sein E21c Thein Aung Thaw son of U Thein Sein E21d Su Su Cho spouse of Thein Aung Thaw E22a Brig-Gen Win Sein Labour E22b Wai Wai Linn spouse of Brig-Gen Win Sein E23a Myint Thein Mines E23b Khin May San spouse of U Myint Thein E24a Col Tin Ngwe Progress of Border Areas & National Races & Development Affairs E24b Khin Mya Chit wife of Col Tin Ngwe E25a Brig-Gen Than Tun Progress of Border Areas & National Races & Development Affairs E25b May Than Tun daughter of Brig-Gen Than Tun, d.o.b. 25.6.1970 E25c Ye Htun Myat spouse of May Than Tun E26a (Thura U) Thaung Lwin (Thura is a title), Rail Transportation E26b Dr. Yi Yi Htwe spouse of Thura U Thaung Lwin E27a Brig-Gen (Thura) Aung Ko (Thura is a title), Religious Affairs, USDA CEC member E27b Myint Myint Yee a.k.a. Yi Yi Myint, spouse of Brig-Gen Thura Aung Ko E28a Kyaw Soe Science and Technology E29a Dr. Chan Nyein Science & Technology E29b Sandar Aung spouse of Dr. Chan Nyein E30a Brig-Gen Kyaw Myint Social Welfare, Relief & Resettlement E30b Khin Nwe Nwe spouse of Brig-Gen Kyaw Myint E31a Pe Than Both Min. of Transport and Min. of Rail Transportation E31b Cho Cho Tun spouse of U Pe Than E32a Col Nyan Tun Aung Transport F. OTHER TOURISM-RELATED APPOINTMENTS Name Identifying information (inc. post held) F1a Capt. (Retd.) Htay Aung Director General at Hotels & Tourism Directorate (Managing Director, Myanmar Hotels and Tourism Services until August 2004) F2 Tin Maung Shwe Deputy Director General, Hotels and Tourism Directorate F3 Soe Thein Managing Director, Myanma Hotels and Tourism Services since October 2004 (previously General Manager) F4 Khin Maung Soe General Manager F5 Tint Swe General Manager F6 Lt-Col Yan Naing General Manager, Ministry of Hotels & Tourism F7 Nyunt Nyunt Than Director for Tourism Promotion, Ministry of Hotels & Tourism (female) G. SENIOR MILITARY OFFICERS (Brigadier-General and above) Name Identifying information (inc. function) G1a Maj-Gen Hla Shwe Deputy Adjutant General G3a Maj-Gen Soe Maung Judge Advocate General G4a Brig-Gen Thein Htaik a.k.a. Hteik, Inspector General G5a Maj-Gen Saw Hla Provost Marshal G6a Maj Gen Khin Maung Tun Vice Quarter Master General G7a Maj-Gen Lun Maung Auditor General G8a Maj-Gen Nay Win Military Assistant to the SPDC Chairman G9a Maj-Gen Hsan Hsint Military Appointments General, d.o.b. 1951 G9b Khin Ma Lay spouse of Maj-Gen Hsan Hsint G9c Okkar San Sint son of Maj-Gen Hsan Hsint G10a Maj-Gen Hla Aung Thein Camp Commandant, Rangoon G10b Amy Khaing spouse of Hla Aung Thein G11a Maj-Gen Win Myint Deputy Chief of Armed Forces Training G12a Maj-Gen Aung Kyi Deputy Chief of Armed Forces Training G12b Thet Thet Swe spouse of Maj-Gen Aung Kyi G13a Maj-Gen Moe Hein Commandant, National Defence College G14a Maj-Gen Khin Aung Myint Director of Public Relations & Psychological Warfare, Board Member UMEHL G15a Maj Gen Thein Tun Director of Signals; member of National Convention Convening Management Committee G16a Maj-Gen Than Htay Director of Supply & Transport G17a Maj-Gen Khin Maung Tint Director of Security Printing Works G18a Maj Gen Sein Lin Director, MOD (Precise job not known. Formerly Director Ordnance) G19a Maj-Gen Kyi Win Director of Artillery & Armour, Board member UMEHL G20a Maj-Gen Tin Tun Director, Military Engineers G21a Maj-Gen Aung Thein Director, Resettlement G22a Maj-Gen Aye Myint MOD G23a Brig-Gen Myo Myint Commandant Defence Services Records Office G24a Brig-Gen Than Maung Deputy Commandant of National Defence College G25a Brig-Gen Win Myint Rector DSTA G26a Brig-Gen Than Sein Commandant, Defence Services Hospital, Mingaladon, d.o.b. 1.2.1946, Bago G26b Rosy Mya Than spouse of Brig-Gen Than Sein G28a Brig-Gen Than Maung Director of Peoples' Militia & Frontier Forces G29a Brig-Gen Khin Naing Win Director, Defence Industries G30a Brig-Gen Zaw Win Commandant of Bahtoo Station (Shan State) and Principle of Combat Training School of Defence Services (Army) Navy G31a Vice-Admiral Soe Thein Commander-in-Chief (Navy) G31b Khin Aye Kyin spouse of Rear Admiral Soe Thein G31c Yimon Aye daughter of Rear Admiral Soe Thein, d.o.b. 12.7.1980 G31d Aye Chan son of Rear Admiral Soe Thein, d.o.b. 23.9.1973 G31e Thida Aye daughter of Rear Admiral Soe Thein, d.o.b. 23.3.1979 G32a Commodore Nyan Tun Chief of Staff (Navy), Board member UMEHL Air Force G33a Lt-Gen Myat Hein Commander-in-Chief (Air) G33b Htwe Htwe Nyunt spouse of Lt-Gen Myat Hein G34a Brig-Gen Ye Chit Pe Staff of C in C Air, Mingaladon G35a Brig-Gen Khin Maung Tin Commandant of Shande Air Training School, Meiktila G36a Brig-Gen Zin Yaw Chief of Staff (Air), Member of UMEHL Board Light Infantry Divisions (LID) G37a Brig-Gen Hla Htay Win 11 LID Yemon G39a Brig-Gen Tin Tun Aung 33 LID, Sagaing G41a Brig-Gen Thet Oo 55 LID, Kalaw/Aungban G42a Brig-Gen Khin Zaw Oo 66 LID, Pyay/Inma G43a Brig-Gen Than Htay 77 LID, Bago G44a Brig-Gen Aung Than Htut 88 LID, Magwe Other Brigadier-Generals G47a Brig-Gen Htein Win Taikkyi Station G48a Brig-Gen Khin Maung Aye Meiktila Station Comander G49a Brig-Gen Khin Maung Aye ROC-Kale, Sagaing Division G50a Brig-Gen Khin Zaw Win Khamaukgyi station G51a Brig-Gen Kyaw Aung Southern MR, Toungoo Station Commander G52a Brig-Gen Kyaw Aung MOC-8, Dawei/Tavoy Station G53a Brig-Gen Kyaw Oo Lwin ROC Tanai G54a Brig-Gen Kyaw Thu Phugyi Station G55a Brig-Gen Maung Maung Shein Kawkareik G56a Brig-Gen Min Thein MOC-3, Mogaung Station, G57a Brig-Gen Mya Win MOC-10, Kyigone Station G58a Brig-Gen Mya Win Kalaw G59a Brig-Gen Myo Lwin MOC-7, Pekon Station G60a Brig-Gen Myint Soe MOC-5, Taungup Station G61a Brig-Gen Myint Aye MOC-9, Kyauktaw Station G62a Brig-Gen Nyunt Hlaing MOC-17, Mong Pan Station G63a Brig-Gen Ohn Myint Mon State USDA CEC member G64a Brig-Gen Soe New MOC-21 Bhamo Station G65a Brig-Gen Soe Oo MOC-16, Hsenwi Station G66a Brig-Gen Than Tun Kyaukpadaung Station G67a Brig-Gen Than Win ROC-Laukkai G68a Brig-Gen Than Tun Aung ROC-Sittwe G69a Brig-Gen Thaung Aye Mongnaung Station G70a Brig-Gen Thaung Htaik Aungban station G71a Brig-Gen Thein Hteik MOC-13, Bokpyin Station G72a Brig-Gen Thura Myint Thein Namhsan TOC G72a Brig-Gen Win Aung Mong Hsat G73a Brig-Gen Myo Tint Officer on Special Duty, Ministry of Transport G74a Brig-Gen Thura Sein Thaung Officer on Special Duty, Ministry for Social Welfare G75a Brig-Gen Phone Zaw Han Mayor of Mandalay since Feb 2005, formerly commander of Kyaukme G76a Brig Gen Hla Min Pegu West Division PDC, Chairman G77a Brig-Gen Win Myint Pyinmana Station H. MILITARY OFFICERS RUNNING PRISONS AND POLICE Name Identifying information (inc. function) H1a Maj-Gen Khin Yi DG, Myanmar Police Force H1b Khin May Soe spouse of Maj-Gen Khin Yi H2a Police Brig-Gen Zaw Win Director General of the Prisons Dept. (Ministry of Home Affairs) since August 2004, previously Deputy DG Myanmar Police Force. Former military. I. UNION SOLIDARITY AND DEVELOPMENT ASSOCIATION (USDA) (senior USDA office-holders who have not been included elsewhere) Name Identifying information (inc. function) I1a Brig-Gen Aung Thein Lin Mayor & Chairman of the Yangon City Development Committee (Secretary) I1b Khin San New spouse of Brig-Gen Aung Thein Lin I1b Thidar Myo daughter of Brig-Gen Aung Thein Lin I2a Col Maung Par Vice Mayor of YCDC (CEC Member) I2b Khin Nyunt Myaing spouse of Col Maung Par I2c Naing Win Par son of Col Maung Par J. PERSONS WHO BENEFIT FROM GOVERNMENT ECONOMIC POLICIES Name Identifying information (inc. company) J1a Tay Za Managing Director, Htoo Trading Co., d.o.b. 18.7.1964; Passport 306869 ID card MYGN 006415. Father U Myint Swe (6.11.1924) Mother Daw Ohn (12.8.1934) J1b Thidar Zaw spouse of U Tay Za, d.o.b. 24.2.1964, ID card KMYT 006865 Passport 275107. Parents U Zaw Nyunt (dec'd), Daw Htoo (dec'd) J1c Pye Phyo Tay Za son of Tay Za (J1a); d.o.b. 29.1.1987 J2a Thiha Brother of Tay Za (J1a), d.o.b. 24.6.1960 Director Htoo Trading. Distributor of London cigarettes (Myawadi Trading) J3a Aung Ko Win a.k.a. Saya Kyaung, Kanbawza Bank J3b Nan Than Htwe spouse of U Aung Ko Win J4a Tun Myint Naing a.k.a. Steven Law, Asia World Co. J4b (Ng) Seng Hong spouse of U Tun Myint Naing J5a Khin Shwe Zaykabar Co., d.o.b. 21.1.1952. See also A22, A23 J5b San San Kywe spouse of U Khin Shwe J5c Zay Thiha son of U Khin Shwe; d.o.b. 1.1.1977 J6a Htay Myint Yuzana Co., d.o.b. 6.2.1955 J6b Aye Aye Maw spouse of U Htay Myint, d.o.b. 17.11.1957 J6c Zar Chi Htay daughter of U Htay Myint, d.o.b. 17.2.1981 J7a Kyaw Win Shwe Thanlwin Trading Co. J7b Nan Mauk Loung Sai a.k.a. Nang Mauk Lao Hsai, wife of Kyaw Win J8a Ko Lay Minister at the PM's Office until Feb 2004, Mayor of Rangoon until August 2003 J8b Khin Khin spouse of U Ko Lay J8c San Min son of U Ko Lay J8d Than Han son of U Ko Lay J8e Khin Thida daughter of U Ko Lay J8f Zaw Htun Oo spouse of Khin Thida, son of late Sec 2 Lt-Gen Tin Oo J9a Aung Phone Former Minister for Forestry; d.o.b. 20.11.1939, Rtd July 2003 J9b Khin Sitt Aye spouse of U Aung Phone, d.o.b. 14.9.1943 J9c Sitt Thwe Aung a.k.a. Sit Thway Aung, son of U Aung Phone, d.o.b. 10.7.1977 J9d Thin Zar Tun spouse of Sitt Thwe Aung, d.o.b. 14.4.1978 J9e Sitt Thaing Aung a.k.a. Sit Taing Aung, son of U Aung Phone, d.o.b. 13.11.1971 J10a Maj-Gen Nyunt Tin Former Minister of Agriculture & Irrigation Rtd September 2004 J10b Khin Myo Oo spouse of Maj-Gen Nyunt Tin J10c Kyaw Myo Nyunt son of Maj-Gen Nyunt Tin J10d Thu Thu Ei Han daughter of Maj-Gen Nyunt Tin J11a Khin Maung Thein Former Minister for Finance & Revenue Rtd 1.2.2003 J11b Su Su Thein spouse of U Khin Maung Thein J11c Daywar Thein son of U Khin Maung Thein, d.o.b. 25.12.1960 J11d Thawdar Thein daughter of U Khin Maung Thein, d.o.b. 6.3.1958 J11e Maung Maung Thein son of U Khin Maung Thein, d.o.b. 23.10.1963 J11f Khin Yadana Thein daughter of U Khin Maung Thein, d.o.b. 6.5.1968 J11g Marlar Thein daughter of U Khin Maung Thein, d.o.b. 25.2.1965 J11h Hnwe Thida Thein daughter of U Khin Maung Thein, d.o.b. 28.7.1966 K. MILITARY-OWNED ENTERPRISES Name Identifying information (inc. company) K1a Maj-Gen (Retd) Win Hlaing MD, Union of Myanmar Economic Holdings K1b Ma Ngeh daughter of Maj-Gen (Retd) Win Hlaing K1c Zaw Win Naing Managing Director of Kambawza Bank. Husband of Ma Ngeh (K1b), and nephew of Aung Ko Win (J3b) K1d Win Htway Hlaing son of Maj-Gen (Retd) Win Hlaing, representative for KESCO company K2 Col Ye Htut Myanmar Economic Corporation K3 Col Myint Aung MD at Myawaddy Trading Co. K4 Col Myo Myint MD Bandoola Transportation Co. K5 Col (Retd) Thant Zin MD at Myanmar Land and Development K6 Lt-Col (Retd) Maung Maung Aye UMEHL, Chairman Myanmar Breweries K7 Col Aung San MD at Hsinmin Cement Plant Construction Project L. FORMER MEMBERS OF THE SPDC L1a (Retd) General Khin Nyunt Former Prime Minister (Aug 3-October 2004), d.o.b. 11.10.1939 L1b Dr. Khin Win Shwe wife of Khin Nyunt, d.o.b. 6.10.1940 L1c Dr. Ye Naing Win son of Khin Nyunt L1d Thin Le Le Win daughter of Khin Nyunt L1e Zaw Naing Oo son of Khin Nyunt ANNEX III ANNEX IV List of Burmese State-owned enterprises referred to in Article 8(a) Name Address Name of Director I. UNION OF MYANMAR ECONOMIC HOLDING LTD UNION OF MYANMAR ECONOMIC HOLDING LTD 189/191 MAHABANDOOLA ROAD CORNER OF 50th STREET YANGON MAJ-GEN WIN HLAING MANAGING DIRECTOR A. MANUFACTURING 1. MYANMAR RUBY ENTERPRISE 24/26, 2nd FL., SULE PAGODA ROAD, YANGON (MIDWAY BANK BUILDING) 2. MYANMAR IMPERIAL JADE CO. LTD 24/26, 2nd FL., SULE PAGODA ROAD, YANGON (MIDWAY BANK BUILDING) 3. MYANMAR RUBBER WOOD CO. LTD 4. MYANMAR PINEAPPLE JUICE PRODUCTION 5. MYAWADDY CLEAN DRINKING WATER SERVICE 4/A, No 3 MAIN ROAD, MINGALARDON TSP, YANGON 6. SIN MIN (KING ELEPHANTS) CEMENT FACTORY (KYAUKSE) 189/191 MAHABANDOOLA ROAD, CORNER OF 50th STREET YANGON COL MAUNG MAUNG AYE, MANAGING DIRECTOR 7. TAILORING SHOP SERVICE 8. NGWE PIN LE (SILVER SEA) LIVESTOCK BREEDING AND FISHERY CO. 1093, SHWE TAUNG GYAR ST. INDUSTRIAL ZONE II, WARD 63, SOUTH DAGON TSP, YANGON 9. GRANITE TILE FACTORY (KYAIKTO) 189/191 MAHABANDOOLA ROAD, CORNER OF 50th STREET YANGON 10. SOAP FACTORY (PAUNG) 189/191 MAHABANDOOLA ROAD, CORNER OF 50th STREET YANGON B. TRADING 1. MYAWADDY TRADING LTD 189/191 MAHABANDOOLA ROAD, CORNER OF 50th STREET YANGON COL MYINT AUNG, MANAGING DIRECTOR C. SERVICES 1. MYAWADDY BANK LTD 24-26 SULE PAGODA ROAD, YANGON BRIG-GEN WIN HLAING AND U TUN KYI, MANAGING DIRECTORS 2. BANDOOLA TRANSPORTATION CO. LTD 399, THIRI MINGALAR ROAD, INSEIN TSP, YANGON AND/OR PARAMI ROAD, SOUTH OKKALAPA, YANGON COL MYO MYINT, MANAGING DIRECTOR 3. MYAWADDY TRAVEL SERVICES 24-26 SULE PAGODA ROAD, YANGON 4. NAWADAY HOTEL AND TRAVEL SERVICES 335/357, BOGYOKE AUNG SAN ROAD, PADEBAN TSP, YANGON COL (RETD) MAUNG THAUNG, MANAGING DIRECTOR 5. MYAWADDY AGRICULTURE SERVICES 189/191 MAHABANDOOLA ROAD, CORNER OF 50th STREET YANGON 6. MYANMAR AR (POWER) CONSTRUCTION SERVICES 189/191 MAHABANDOOLA ROAD, CORNER OF 50th STREET YANGON JOINT VENTURES A. MANUFACTURING 1. MYANMAR SEGAL INTERNATIONAL LTD PYAY ROAD, PYINMABIN INDUSTRIAL ZONE, MINGALARDON TSP, YANGON U BE AUNG, MANAGER 2. MYANMAR DAEWOO INTERNATIONAL PYAY ROAD, PYINMABIN INDUSTRIAL ZONE, MINGALARDON TSP, YANGON 3. ROTHMAN OF PALL MALL MYANMAR PRIVATE LTD No 38, VIRGINIA PARK, No 3, TRUNK ROAD, PYINMABIN INDUSTRIAL ZONE, YANGON 4. MYANMAR BREWERY LTD No 45, No 3, TRUNK ROAD, PYINMABIN INDUSTRIAL ZONE, MINGALARDON TSP, YANGON LT-COL (RETD) MAUNG MAUNG AYE, CHAIRMAN 5. MYANMAR POSCO STEEL CO. LTD PLOT 22, No 3, TRUNK ROAD, PYINMABIN INDUSTRIAL ZONE, MINGALARDON TSP, YANGON 6. MYANMAR NOUVEAU STEEL CO. LTD No 3, TRUNK ROAD, PYINMABIN INDUSTRIAL ZONE, MINGALARDON TSP, YANGON 7. BERGER PAINT MANUFACTURING CO. LTD PLOT No 34/A, PYINMABIN INDUSTRIAL ZONE, MINGALARDON TSP, YANGON 8. THE FIRST AUTOMOTIVE CO. LTD PLOT No 47, PYINMABIN INDUSTRIAL ZONE, MINGALARDON TSP, YANGON U AYE CHO AND/OR LT-COL TUN MYINT, MANAGING DIRECTOR B. SERVICES 1. NATIONAL DEVELOPMENT CORP. 3/A, THAMTHUMAR STREET, 7 MILE, MAYANGONE TSP, YANGON DR. KHIN SHWE, CHAIRMAN 2. HANTHA WADDY GOLF RESORT AND MYODAW (CITY) CLUB LTD No 1, KONEMYINTTHA STREET, 7 MILE, MAYANGONE TSP, YANGON AND THIRI MINGALAR ROAD, INSEIN TSP, YANGON II. MYANMA ECONOMIC CORPORATION (MEC) MYANMA ECONOMIC CORPORATION (MEC) SHWEDAGON PAGODA ROAD DAGON TSP, YANGON COL YE HTUT OR BRIG GEN KYAW WIN, MANAGING DIRECTOR 1. INNWA BANK 554-556, MERCHANT STREET, CORNER OF 35th STREET, KYAUKTADA TSP, YANGON U YIN SEIN, GENERAL MANAGER 2. MYAING GALAY (RHINO BRAND) CEMENT FACTORY FACTORIES DEPT, MEC HEAD OFFICE, SHWEDAGON PAGODA ROAD, DAGON TSP, YANGON COL KHIN MAUNG SOE 3. DAGON BREWERY 555/B, No 4, HIGHWAY ROAD, HLAW GAR WARD, SHWE PYI THAR TSP, YANGON 4. MEC STEEL MILLS (HMAW BI/PYI/YWAMA) FACTORIES DEPT, MEC HEAD OFFICE, SHWEDAGON PAGODA ROAD, DAGON TSP, YANGON COL KHIN MAUNG SOE 5. MEC SUGAR MILL KANT BALU 6. MEC OXYGEN AND GASES FACTORY MINDAMA ROAD, MINGALARDON TSP, YANGON 7. MEC MARBLE MINE PYINMANAR 8. MEC MARBLE TILES FACTORY LOIKAW 9. MEC MYANMAR CABLE WIRE FACTORY No 48, BAMAW A TWIN WUN ROAD, ZONE (4), HLAING THAR YAR INDUSTRIAL ZONE, YANGON 10. MEC SHIP BREAKING SERVICE THILAWAR, THAN NYIN TSP 11. MEC DISPOSABLE SYRINGE FACTORY FACTORIES DEPT, MEC HEAD OFFICE, SHWEDAGON PAGODA ROAD, DAGON TSP, YANGON 12. GYPSUM MINE THIBAW